Exhibit 10.4

Amy J. Baker

Director, Human Resources

August 15, 2013

Mr. Peter P. Pfreundschuh

Dear Peter,

On behalf of Immunomedics, Inc., I am pleased to offer and acknowledge
your acceptance of employment, based upon the terms and conditions set forth
below, in the position of Vice President, Finance and Chief Financial Officer,
reporting to Cynthia L. Sullivan, President and Chief Executive Officer. Your
employment is scheduled to commence on Tuesday, September 3, 2013.

This position is within salary grade 18, and your base salary will be $11,875.00
per semi-monthly pay period equivalent to $285,000.00 (less applicable
deductions and withholdings), on an annualized basis. Additionally, you will be
entitled to accrue up to four (4) weeks of paid vacation per calendar year.
Generally, performance reviews are conducted annually on July 1st for all
employees with six months of service and salary adjustments are based on
individual merit. In addition, mutually agreed upon goals and objectives, which
may have been established between you and supervisor, will be reviewed at that
time. Your position is exempt, and you will not be eligible for overtime.

The Company offers a Comprehensive Health Care Plan and a 401(k) Savings Plan to
its employees. The 401(k) open enrollment dates are
January 1st, April 1st, July 1st and October 1st of each year. The Company
matches a portion of the employee’s annual contribution and in past years it has
been 25% of the first 5% of the employee’s annual salary contributed. If you
elect to participate in our health/dental insurance plans, your coverage will be
effective the 1st of the month following your date of hire. Please arrange to
keep your current coverage in force through this period. Information regarding
these programs and other Company benefits along with guidelines about employment
are contained in Immunomedics’ orientation package, which is issued at the time
employment begins.



--------------------------------------------------------------------------------

P. Pfreundschuh

August 15, 2013

Page 2 of 4

 

A stock option package of 75,000 shares of Immunomedics’ common stock under the
Company’s 2006 Stock Incentive Plan will be presented to the Compensation
Committee of the Board of Directors for approval and, subject to this approval,
the exercise price will be based on the last sale price of the Company’s common
stock, as per the NASDAQ system, on your date of hire or the meeting of the
Compensation Committee, whichever is later. Twenty-five percent (25%) of said
shares vest each year over a four (4) year period. Thereafter, you will be
eligible to receive additional stock options under the Stock Incentive Plan, on
an annual basis, based upon your performance and the performance of the company,
as determined solely by the Board of Directors.

This offer is contingent upon the following:

 

  1. Verification of prior employment, which must be substantiated by
professional references that are generally positive in regard to content and
character.

 

  2. Verification of your highest level of education. This must be accomplished
by having an official copy of your transcripts mailed directly to our Human
Resources Department.

 

  3. Your agreement to execute Immunomedics’ non-disclosure and proprietary
information agreements; to assign all rights, title and use of all discoveries,
inventions, patents and copyrights to Immunomedics, Inc.; to execute
Immunomedics’ agreement not to compete or to solicit employees and customers. In
this regard, be aware that company policy prohibits all employees from bringing
to the Company, or using in performance of their responsibilities at the
Company, any confidential information, trade secrets, or propriety material or
processes of any previous employer.

 

  4. Your acknowledgment of review and understanding of the Employee Handbook of
Immunomedics, Inc.



--------------------------------------------------------------------------------

P. Pfreundschuh

August 15, 2013

Page 3 of 4

 

 

  5. Employment eligibility verification and proper I-9 documentation. In
compliance with federal law, Immunomedics, Inc. must verify the status of every
individual offered employment with the Company to ensure that they are
authorized to be lawfully employed in the United States. As required by law, it
will be necessary for you to submit verification of your identity and employment
authorization as a condition to employment with Immunomedics, Inc.

 

  6. Satisfactory completion of all other aspects of the pre-employment process.

You will be scheduled to attend a New Employee Orientation session with Susan
Finan on Tuesday, September 3, 2013 at 9:00 AM. I have included a list of items
which you will need to bring with you that day.

By accepting this employment offer, you hereby represent that your employment by
Immunomedics, Inc. does not violate the terms of any employment or other
agreement to which you are or have previously been a party.

Any disputes arising under this agreement are to be resolved, at the discretion
of the Company, by arbitration in accordance with New Jersey law. The
determination rendered shall be final and binding on all parties and judgment
may be entered on the arbitrators award in any court having jurisdiction.
Further, by accepting employment, you agree that resolution of any employment
disputes shall be governed by and construed in accordance with the laws of New
Jersey without regard to principles of conflicts of law and/or international
comity.

Further, as set forth in Immunomedics’ employment application and its handbook,
your employment relations with Immunomedics is on an “at-will” basis. This means
that your employment can be terminated at any time by Immunomedics or by you,
without cause or notice and without liability for lost wages. Also, this letter
does not constitute a contract of employment or a guarantee of employment for
any specific term.



--------------------------------------------------------------------------------

P. Pfreundschuh

August 15, 2013

Page 4 of 4

 

Kindly indicate your acceptance of our offer of employment under the terms and
conditions outlined in this letter by signing and dating the bottom of this
letter and the enclosed duplicate. Please return a signed original to my
attention and retain the other copy for your files.

If you have any questions or need additional information, please feel free to
call me. We truly look forward to welcoming you to Immunomedics.

Sincerely,

 

Amy J. Baker

Director, Human Resources

Enclosures

 

ACCEPTED:      

/s/ Peter P. Pfreundschuh

     

8/17/2013

Peter P. Pfreundschuh      

Date